

116 HR 8288 IH: Improving the Not-So-Great American Outdoors Act
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8288IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Mr. Bishop of Utah introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo correct shortfalls in the Great American Outdoors Act by providing fairness and parity to Eastern States, strengthening commitments to urban recreation, establishing logic in funding priorities, and ensuring appropriate consequences for shifts in funding sources, and for other purposes.1.Short titleThis Act may be cited as the Improving the Not-So-Great American Outdoors Act.2.Ensuring fairness and parity for eastern States Section 200306(a) of title 54, United States Code, is amended by adding the at the end the following:(5)Except for amounts specifically authorized by an Act of Congress, not less than 50 percent of the land acreage or interests in land acreage acquired pursuant to this section shall be east of the 100th meridian..3.Strengthening commitments to urban recreation(a)DefinitionsIn this section:(1)Eligible entity(A)In generalThe term eligible entity means—(i)a State;(ii)a political subdivision of a State, including—(I)a city; and(II)a county;(iii)a special purpose district, including park districts; and(iv)an Indian Tribe.(B)Political subdivisions and Indian tribesA political subdivision of a State or an Indian Tribe shall be considered an eligible entity only if the political subdivision or Indian Tribe represents or otherwise serves a qualifying urban area.(2)Outdoor recreation legacy partnership grant programThe term Outdoor Recreation Legacy Partnership Grant Program means the program established under subsection (b).(3)Qualifying urban areaThe term qualifying urban area means an area identified by the Census Bureau as an urban area in the most recent census.(4)SecretaryThe term Secretary means the Secretary of the Interior.(b)EstablishmentThe Secretary shall establish an outdoor recreation legacy partnership grant program under which the Secretary may award grants to eligible entities for projects—(1)to acquire land and water for parks and other outdoor recreation purposes;(2)to develop new or renovate existing outdoor recreation facilities; and(3)to develop projects that provide opportunities for outdoor education and public lands volunteerism.(c)Matching requirement(1)In generalAs a condition of receiving a grant under subsection (b), an eligible entity shall provide matching funds in the form of cash or an in-kind contribution in an amount equal to not less than 100 percent of the amounts made available under the grant.(2)SourcesThe matching amounts referred to in paragraph (1) may include amounts made available from State, local, nongovernmental, or private sources.(3)WaiverThe Secretary may waive all or part of the matching requirement under paragraph (1) if the Secretary determines that—(A)no reasonable means are available through which an applicant can meet the matching requirement; and(B)the probable benefit of such project outweighs the public interest in such matching requirement.(d)Eligible uses(1)In generalA grant recipient may use a grant awarded under this section—(A)to acquire land or water that provides outdoor recreation opportunities to the public; and(B)to develop or renovate outdoor recreational facilities that provide outdoor recreation opportunities to the public, with priority given to projects that—(i)create or significantly enhance access to park and recreational opportunities in an urban or suburban area that lacks access to such activities;(ii)engage and empower underserved communities and youth;(iii)provide opportunities for youth employment or job training;(iv)establish or expand public-private partnerships, with a focus on leveraging resources; and(v)take advantage of coordination among various levels of government.(2)Limitations on useA grant recipient may not use grant funds for—(A)grant administration costs;(B)incidental costs related to land acquisition, including appraisal and titling;(C)operation and maintenance activities;(D)facilities that support semiprofessional or professional athletics;(E)indoor facilities such as recreation centers or facilities that support primarily non-outdoor purposes; or(F)acquisition of land or interests in land that restrict access to specific persons.(e)National park service requirementsIn carrying out the Outdoor Recreation Legacy Partnership Grant Program, the Secretary shall—(1)conduct an initial screening and technical review of applications received; and(2)evaluate and score all qualifying applications.(f)ReportingEach grant recipient that receives a grant under this section shall annually submit to the Secretary performance and financial reports that—(1)summarize project activities conducted during the report period; and(2)provide the status of the project, including of description of how the project has improved access to parkland, open space, or recreational facilities from the community perspective.(g)FundingSection 200306(a) of title 54, United States Code, is amended by adding at the end the following:(7)Five percent of the amounts shall be allocated to provide grants under the Outdoor Recreation Legacy Partnership Grant Program established under section 3 of the Improving the Not-So-Great American Outdoors Act..4.Establishing logic in funding prioritiesSection 200402(b) of title 54, United States Code, is amended by—(1)redesignating paragraph (3) as paragraph (4); and(2)adding the following after paragraph (2)—(3)Insufficient fundsIn any of fiscal years 2021 through 2025 in which the total amount deposited into the Fund is less than $1,900,000,000, sufficient funds (if available) under section 200306 5 of title 54, United States Code, shall also be available for the uses of the Fund in accordance with this chapter in such amounts as are necessary to ensure that a total of $1,900,000,000 is available for those uses for that fiscal year. If sufficient funds are not available under section 200306 of title 54, United States Code, to ensure the $1,900,000,000 total, then the maximum amount allocated to that section shall be made available for the uses of the Fund..5.Transparency in project funding allocationSection 200303(c)(2)(B) of title 54, United States Code, is amended by inserting only in accordance with the detailed submission to Congress under paragraph (1) after allocated by the President both places it appears.6.Appropriate consequences regarding funding sourcesIn the first fiscal year in which receipts under section 200302(c)(2) of title 54, United States Code, are unavailable for deposit in the Land and Water Conservation Fund established under that section, the Land and Water Conservation Fund shall be repealed, any existing unobligated balances shall revert to the general Treasury, and any future revenues and collections that would have been deposited in that Fund shall instead be deposited in the general Treasury.7.Ensuring availability of funds for maintenance backlogSection 200302(c) of title 54, United States Code, is amended by striking not less than.8.Conforming amendmentSection 200306(a)(2)(B) of title 54, United States Code, is amended by adding at the end the following:(iii)LimitationExcept for areas specifically authorized by Act of Congress, not more than 15 percent of the acreage added to the National Forest System pursuant to this section shall be west of the 100th meridian..